‘3

é

 

; =
' a
Patti Ann Amoy Chaplin ae
c/o V4 =
Jacek W. Lentz, Esq. i on
THE LENTZ LAW FIRM, P.C. i=
1200 Wilshire Blvd.,, Suite 406 | =
Los Angeles, CA 90017 3) =
Telephone: 2 13) 250 - 9200 a, wo
Facsimile: 213) 250-9161 e .
Email: jwi@lentzlawfirm.com = =
Claimant Pro Per
UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
UNITED STATES OF AMERICA, Case Action No.8:18-CV-03565-CBD
Plaintiff, VERIFIED CLAIM AND STATEMENT OF
INTEREST FOR PATTI ANN AMOY
Vv. CHAPLIN
$ 213,573 IN U.S. CURRENCY,
Defendant(s).

 

Claimant Patti Ann Amoy Chaplin hereby makes claim to the Defendant property

to wit, $213,573.

Claimant makes this claim as the owner of the Defendant property.

 

 

 

VERIFIED CLAIM AND STATEMENT OF INTEREST al

 

 
Ill.

The property claimed by the Claimant shall be returned to Claimant for the
reason that the said property was not and is not subject to seizure or forfeiture
pursuant to Title 18, United States Code, Section 983(d) or any other statute. Claimant
would further show that no probable cause existed for the seizure of such property and

such property was unlawfully seized.
VERIFICATION

I, Patti Ann Amoy Chaplin, verify that | have read the foregoing Claim, and declare
under the penalty of perjury that the allegations therein are true and correct.

Executed this 97 day of January, 2019.

Respectfully submitted,

By: Mop iA

Patti Ann Amoy Chaplin
Claimant Pro Per

 

 

 

VERIFIED CLAIM AND STATEMENT OF INTEREST =a

 
THE LENTZ LAW FIRM, P.C.

1200 WILSHIRE BLVD, SUITE 406, LOS ANGELES, CA 90017

213/250-9200- Facsimile; 213/250-9161

Telephone

oclmUlCCOllUlUMWUCUMUMNSS DN

PROOF OF SERVICE

I, Gina Garfias, declare as follows:

| am employed in the City of Los Angeles, California. I am over the age of eighteen
years, and not a party to the within case; my business address is The Lentz Law Firm, P.C., 1200
Wilshire Blvd, Suite 406, Los Angeles, California 90017. On Jan. 10, 2019, I served the within:

VERIFIED CLAIM AND STATEMENT OF INTEREST

in the U.S. District Court Case No. 8:18-CV-03565-CBD, by sending a true copy thereof, as
indicated and addressed as follows:

Mr. Ray McKenzie

United States Attorney’s Office
6500 Cherrywood Lane
Greenbelt, MD 20770

[Fax: |

(BY MAIL) By placing such document in an envelope, with postage thereon
fully prepaid for first class mail, for collection and mailing at the office of The
Lentz Law Firm, P.C., Los Angeles, California following ordinary business
practice. I am readily familiar with the practice of The Lentz Law Firm, P.C.,
for collection and processing of correspondence, said practice being that in the
ordinary course of business, correspondence is deposited in the United States
Postal Service the same day as it is placed for collection.

(BY PERSONAL SERVICE) By causing such document to be delivered by
hand with instructions that it be personally served.

O

(BY FACSIMILE) By placing such document for collection and transmission
at the office of The Lentz Law Firm, P.C., Los Angeles, California, to the
facsimile numbers listed above. I am readily familiar with the practice of The
Lentz Law Firm, P.C., for collection and processing of facsimiles, said practice
being that in the ordinary course of business, facsimiles are transmitted
immediately after being placed for processing.

UO

I declare under penalty of perjury under the laws of the State of Maryland that

the foregoing is true and correct and that this de ion,was executed on January 10, 2019, at
Los Angeles, California. ‘
(Le Du bah
(Ko xO -

t / tha Garfigg ~

 

 

PROOF OF SERVICE

 
